 

NET TALK.COM, INC.

 

6% Secured Promissory Note

 

$3,000,000 December 31, 2013   (“Effective Date”)

 

FOR VALUE RECEIVED, the undersigned, NET TALK.COM, INC., a Florida corporation,
having its principal place of business at 1080 NW 163 Drive, Miami, Florida
33169 (herein called the “Company”) hereby promises to pay to VICIS CAPITAL
MASTER FUND, or registered assigns (collectively, the “Holder”), the principal
sum of THREE MILLION DOLLARS ($3,000,000), together with applicable interest
thereon. CERTAIN CAPITALIZED AND OTHER TERMS USED IN THIS NOTE ARE DEFINED IN
SCHEDULE A HERETO.

 

1.            Method and Place of Payment. Payments of principal and interest
shall be made in lawful money of the United States of America at the address of
the Holder for notices specified below, or at such other location as the Holder
may hereafter designate.

 

2.            Maturity Date. The entire principal amount of this note (the
“Note”) together with all accrued, unpaid interest shall be payable in full on
June 30, 2014 (the “Initial Maturity Date”); provided, however, the maturity
date may be extended by the Company to June 30, 2015 (the “First Extended
Maturity Date”) if all interest accruing during the period from the Effective
Date to the Initial Maturity Date is paid prior to June 30, 2014 and may be
extended again by the Company to June 30, 2016 (the “Second Extended Maturity
Date”) if all interest accruing through the First Extended Maturity Date is paid
prior to June 30, 2015.

 

3.            Interest Rate. Interest on the principal amount (or any balance
thereof) outstanding from time to time under this Note shall begin to accrue on
the Effective Date and shall accrue at a fixed rate per year equal to six
percent (6.00%); provided, however, interest shall accrue at a fixed rate per
year equal to nine percent (9.0%) during the period from the Initial Maturity
Date to the First Extended Maturity Date, if extended, and interest shall accrue
at a fixed rate per year equal to twelve percent (12.0%) during the period from
the First Extended Maturity Date to the Second Extended Maturity Date, if
further extended (in each case, computed on the basis of a 360-day year) (the
“Interest Rate”).

 

4.            Principal and Interest Payments.

 

a.           Principal and Interest Payments. The entire principal amount of
this Note, together with interest accruing thereon at the Interest Rate, shall
be payable in one lump sum payment on the Initial Maturity Date, First Extened
Maturity Date or Second Extended Maturity Date, as applicable.

 

b.           Overdue Principal and Interest. The Company will pay interest on
overdue principal and, to the extent lawful, interest at a rate per annum of
18%.

 

1

 

 

c.           Maximum Amount of Interest. Nothing herein, nor any transaction
related hereto, shall be construed to operate so as to require the Company to
pay interest at a greater rate than shall be lawful. Should any interest or
other charges paid by the Company in connection with the loan evidenced by this
Note result in computation or earning of interest in excess of the maximum
contract rate of interest which is legally permitted under applicable law or
federal preemption statute, then any and all such excess is hereby waived by the
Holder and shall be automatically credited against and in reduction of the
balance due hereunder, and any portion which exceeds such balance shall be paid
by the Holder to the Company. Anything contained herein to the contrary
notwithstanding, if for any reason the effective rate of interest on this Note
should exceed the maximum lawful rate, then the effective rate shall be deemed
reduced to and shall be such maximum lawful rate.

 

d.           Prepayment. This Note may be prepaid in whole or in part at any
time without penalty.

 

5.            Financial Statements and Other Reports. Commencing on the
Effective Date, the Company shall cause to be prepared and made available to the
Holder of this Note:

 

a.           Quarterly Financial Statements. Unless timely filed by the Company
with the Securities and Exchange Commission on EDGAR, within forty-five (45)
days after the end of each quarterly fiscal period (except the last) of each
fiscal year, an unaudited consolidated balance sheet of the Company and its
Significant Subsidiaries as of the close of such quarterly period and unaudited
consolidated statements of income, cash flows and stockholders’ equity for the
quarterly period then ended and that portion of the fiscal year then ended, all
in reasonable detail prepared by the Company in accordance with GAAP (except for
the absence of footnotes and subject to normal year-end adjustments) applicable
to quarterly financial statements generally.

 

b.           Annual Financial Statements. Unless timely filed by the Company
with the Securities and Exchange Commission on EDGAR, within ninety (90) days
after the end of each fiscal year, an audited consolidated balance sheet of the
Company and its Significant Subsidiaries as of the close of such fiscal year and
audited consolidated statements of income, cash flows and stockholders’ equity
for the fiscal year then ended, including the notes thereto, all in reasonable
detail and in comparative form the corresponding figures for the preceding
fiscal year, prepared by an independent certified public accounting firm
selected by the Board, in accordance with GAAP.

 

c.           Notices. The Company shall make available to the Holder of this
Note reasonably promptly (but in no event later than ten (10) Business Days
after such request) information relating to the occurrence of any of the
following since such Holder’s last request: (i) the commencement of any
proceedings or investigations by or before any Governmental Authority and any
actions or proceedings in any court or before any arbitrator against or
involving the Company or any of its Significant Subsidiaries or any of their
respective properties, assets or businesses, in each case involving a claim or
liability which would reasonably be expected to have a Material Adverse Effect,
(ii) any attachment, judgment, levy or order assessed against the Company that
would reasonably be expected to have a Material Adverse Effect, (iii) any
default or event of default under any material Indebtedness of the Company that
would reasonably be expected to have a Material Adverse Effect.

 

2

 

 

 

6.            Covenants

 

a.Affirmative Covenants. Unless otherwise consented to in writing by the Holder
of this Note, the Company hereby covenants and agrees that, it will, and will
cause each of its Significant Subsidiaries to:

 

i.Preservation of Corporate Existence and Related Matters. Preserve and maintain
its separate corporate existence and all material rights, franchises, licenses,
permits and privileges sufficient for the conduct of its business, except as
would not have a Material Adverse Effect; and qualify and remain qualified as a
domestic corporation authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization, except in each case to the extent that the
failure to be or remain so qualified would not have a Material Adverse Effect.

 

ii.Maintenance of Property. Protect and preserve all material properties
necessary to its business, including tangible and intangible assets; maintain in
good working order and condition (ordinary wear and tear excepted) all
buildings, equipment and other tangible real and personal property necessary and
material to its business; and from time to time make or cause to be made all
renewals, replacements and additions to such property necessary for the conduct
of its business so that the business carried on in connection therewith may be
properly conducted at all times, except in each case to the extent that the
failure to do so would not have a Material Adverse Effect.

 

iii.Maintenance of Insurance. Maintain insurance, including directors’ and
officers’ liability insurance, with responsible insurance companies against such
risks and in such amounts as are customarily maintained by similar businesses in
similar industries, except in each case as would not have a Material Adverse
Effect.

 

iv.Payment of Taxes and Governmental Charges. Pay all taxes, assessments and
other governmental charges that may be levied or assessed upon it or any of its
property (including, without limitation, withholding, social security, payroll
and similar employment related taxes on the dates such taxes are due); provided,
that the Company may contest such taxes, assessments and other governmental
charges in good faith so long as adequate reserves are maintained with respect
thereto in accordance with GAAP, and except in each case as would not have a
Material Adverse Effect.

 

3

 

 

v.Accounting Methods; Financial Records. Maintain a system of accounting, and
keep such books, records and accounts sufficient to permit the preparation of
financial statements in accordance with GAAP consistently applied and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties, except in each case as would not
have a Material Adverse Effect.

 

vi.Compliance With Laws. Observe and remain in compliance with all laws and
maintain in full force and effect all approvals of Governmental Authorities
(including state insurance regulatory bodies), in each case applicable or
necessary to the conduct of its business except where the failure to do so would
not result in a Material Adverse Effect and except that the Company or such
Subsidiary may contest the applicability of any law in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.

 

vii.Visits and Inspections. Permit representatives of the Holder of this Note,
from time to time, as often as may be reasonably requested, but only during
normal business hours and upon reasonable prior notice, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects, in each case subject to customary
confidentiality agreements and provided that in no event will any such visits,
inspections, audits or discussions unreasonably interfere with the business
operations of the Company.

 

b.Negative Covenants. As long as any portion of this Note remains outstanding,
unless the Holder shall otherwise consent in writing, the Company shall not, and
shall not permit any of its subsidiaries to, directly or indirectly:

 

i.other than Permitted Senior Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any Indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom, that is or purports to rank senior to or pari
passu with the Note in any respect, whether with respect to right of payment of
redemptions, interest, damages upon liquidation or dissolution, or otherwise;

 

ii.amend its charter documents, including without limitation, the certificate of
incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

 

4

 

 

iii.repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its common stock or common stock
equivalents other than as to repurchases of common stock or common stock
equivalents of departing officers and directors of the Company, provided that
such repurchases shall not exceed an aggregate of $100,000 for all officers and
directors during the term of this Note;

 

iv.none of the officers, directors or other Affiliates of the Company shall
enter into any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including entering into any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or other
affiliates or any entity in which any officer, director, or other affiliates has
a substantial interest or is an officer, director, trustee or partner;

 

v.on an annualized basis, none of the officers of the Company or a subsidiary
therof shall receive an increase in salary or bonus in excess of 15% of the
prior year’s salary or bonus, as applicable; provided that the foregoing
restriction shall not apply to the extent inconsistent with that certain
employment agreement between the Company and Mr. Anastasios Kyriakides as in
effect as of the Effective Date;

 

vi.sell, transfer, lease or otherwise dispose of 20% or more of its consolidated
assets (as shown on the most recent financial statements of the Company or the
subsidiary, as the case may be) in any single transaction or series of related
transactions (other than the sale of inventory in the ordinary course of
business), or liquidate, dissolve, recapitalize or reorganize in any form of
transaction;

 

vii.enter into any agreement with respect to any of the foregoing; or

 

viii.pay cash dividends or distributions on any equity securities of the Company
or purchase, redeem or otherwise acquire for value, directly or indirectly, any
security issued by Company, except as may be required by the terms of such
security..

 

7.            Subordination.

 

a.           Special Definitions. The following terms have the following
meanings for the purposes of this Section 7.

 

5

 

 

i.            “Permitted Senior Indebtedness” means Indebtedness of the Company
that satisfies each of the following conditions: (x) the Company provides
written notice to Holder no less than (10) days prior to incurring the
Indebtedness, which such notice shall (i) advise Holder that the Company intends
to borrow funds that will be senior pursuant to this Section 7, and (ii) attach
a commitment letter describing the material terms of the Indebtedness, (y) the
Indebtedness shall arise from borrowed money which is borrowed after the date
hereof and relates solely to the financing of the Company’s accounts receivable
and/or inventor, and the proceeds from the Indebtedness shall be used for
working capital for the Company, and (z) no Affiliate of the Company shall hold
the Permitted Senior Indebtedness, when created or at any time thereafter.

 

ii.          “Maximum Amount of Permitted Senior Indebtedness” means $4,000,000.

 

b.            Notwithstanding anything to the contrary herein, the Company
covenants and agrees, and any holder, whether holding this Note upon original
issue or upon transfer, assignment or exchange hereof, by accepting this Note
likewise covenants and agrees, that the indebtedness evidenced by this Note
shall be subordinate and junior in right of payment, preference and priority to
the Permitted Senior Indebtedness of the Company; provided, if the total
Permitted Senior Indebtedness (including, without limitation, principal,
interest, premiums and fees) exceeds the Maximum Amount of Permitted Senior
Indebtedness, then such excess shall be subordinate and junior in right of
payment, preference and priority to the indebtedness evidenced by this
Note.         

 

c.           In the event of any insolvency or bankruptcy proceedings, or any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to the Company, or to its creditors, as such, or
to its property, or in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of the Company, whether or not involving
insolvency or bankruptcy, then the Holders of Permitted Senior Indebtedness (up
to the Maximum Amount of Permitted Senior Indebtedness) shall be entitled to
receive payment in full in cash of the principal of and the premium (if any) and
interest on all Permitted Senior Indebtedness (up to the Maximum Amount of
Permitted Senior Indebtedness) before the Holder shall be entitled to be paid,
directly or indirectly, with respect to the principal of or interest on the
Note.

 

d.           No cash payment of or on account of any principal of or interest on
the Note shall be made if, at the time of such payment or immediately after
giving effect thereto, there shall be due and unpaid (whether at the stated
maturity thereof, by acceleration, or otherwise) any principal of or premium (if
any) or interest on any Permitted Senior Indebtedness. Notwithstanding anything
to the contrary, this Section 7 shall not prohibit the Holder of this Note from
declaring this Note in default, accelerating the principal of this Note, and
otherwise pursuing its available remedies, including taking actions to
repossess, foreclose or realize upon the property comprising collateral; or act
as a petitioning creditor in any bankruptcy proceeding filed against the
Company, but all subject to the priority of payments and expressed in Section
7(a) and (b) above.

 

6

 

 

e.           In the event that, notwithstanding the foregoing provisions, any
payment or distribution shall be made as to the Note which, in accordance with
this Section 7 was required to be paid or distributed to the Holder of Permitted
Senior Indebtedness, such payment or distribution shall be held in trust for and
paid over or delivered to the Holder of Permitted Senior Indebtedness, as their
respective interests may appear, for application to the payment of the Permitted
Senior Indebtedness remaining unpaid to the extent necessary to pay in full in
cash the principal of and the premium (if any) and accrued interest (including
penalty interest) on such Permitted Senior Indebtedness (up to the Maximum
Permitted Senior Indebtedness) in accordance with its terms, after giving effect
to any concurrent payment or distribution to the Holder of the Permitted Senior
Indebtedness.

 

f.            The foregoing subordination provisions shall be for the benefit of
the Holder of Permitted Senior Indebtedness from time to time outstanding, and
the Holder of Permitted Senior Indebtedness may proceed to enforce such
provisions either directly against any Holder of this Note.

 

g.           The Holder of Permitted Senior Indebtedness may at any time and
from time to time and in its absolute discretion, change the manner, terms or
place of payment, change or extend the time of payment of, or renew or alter,
any Permitted Senior Indebtedness or amend or supplement any agreement pursuant
to which any Permitted Senior Indebtedness is issued, or may exercise or refrain
from exercising any rights against the Company and others (including any
holder), all without notice to or assent from any Holder of this Note; provided,
however, the Permitted Senior Indebtedness as amended, modified, revised,
changed or renewed shall be subject to, and comply with, each of the
restrictions in this Section 7. The provisions of this Section 7 shall be
binding upon any Holder of this Note and its heirs, legal representatives,
successors and assigns.

 

8.          Events of Default. An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing:

 

a.           the Company defaults in the payment of any principal on this Note
when the same becomes due and payable;

 

b.           the Company defaults in the payment of any interest on this Note
for more than ten (10) days after the same becomes due and payable;

 

c.           the Company defaults in the performance of or compliance with any
other term contained herein, or the Company defaults under any other agreement
that Company has entered into with Holder, and such default is not remedied (if
able to be remedied) within thirty (30) days after the Company receives written
notice of such default from the Holder of this Note (any such written notice to
be identified as a “notice of default” and to refer specifically to this Section
8(c)) or after the Company has become or should have become aware of such
failure;

 

d.           the Company defaults on any of its obligations under any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced, any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement that (a) involves an obligation
greater than $500,000, whether such indebtedness now exists or shall hereafter
be created, and (b) results in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable;

 

7

 

 

e.           any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any subsidiary thereof, or any of their
respective property or other assets for more than $300,000, and such judgment,
writ or similar final process shall remain unvacated, unbonded or unstayed for a
period of forty-five (45) calendar days;

 

f.            the Company or any Significant Subsidiary (i) files, or consents
by answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (ii) makes an assignment
for the benefit of its creditors, (iii) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or (iv) is
adjudicated as insolvent or to be liquidated; or

 

g.           a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any Significant
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or such Significant
Subsidiary, or any such petition shall be filed against the Company or such
Significant Subsidiary and such petition shall not be dismissed within sixty
(60) days.

 

9.          Remedies on Default, Etc. If any Event of Default has occurred and
is continuing, then the entire obligation of the Company under this Note shall
be in default without notice or any opportunity to cure (such notice and
opportunity to cure being hereby expressly waived), the unpaid principal and
interest balances shall be immediately due and payable and interest on the
principal balance shall thereafter accrue at the maximum annual rate allowable
by law. In addition to the right to declare the total unpaid principal balance
and all accrued but unpaid interest payable under this Note to be due and
payable in full in advance of the Maturity Date, upon the occurrence of an Event
of Default under this Note, the Holder has and may exercise all other rights and
remedies available by law, statute, agreement or in equity.

 

10.         Collection. Should it become necessary to collect this Note through
an attorney, Company shall pay all costs incurred by or accruing to the Holder
in making such collection, including reasonable attorney’s fees. Reasonable
attorney’s fees shall include, without limitation, all fees incurred in all
matters of collection and enforcement, construction and interpretation, before,
during and after trial proceedings and appeals, as well as appearances in, and
connected with, any bankruptcy proceeding or creditors’ reorganization or
similar proceeding.

 

8

 

 

11.         Waiver. The Company and any guarantor, surety, or endorser of this
Note, as well as any other person or entity who shall become liable for the
payment hereof, each, jointly and severally, expressly waives presentment for
payment, notice of non-payment, protest, and notice of protest, and any other
notice which might otherwise be required in connection with the delivery,
acceptance, performance, default, or enforcement of the payment of this Note.
The Holder shall not be deemed by any act or omission to have waived any right
or remedy hereunder unless and only to the extent expressed in a written
instrument dated subsequent to the date hereof and executed by the Holder, and
any such waiver so expressed with respect to a particular event shall not be
interpreted as having a continuing effect on or as a waiver of any right or
remedy with respect to any subsequent event.

 

12.         Notices. All notices or other communications required or permitted
to be given pursuant to this Note shall be in writing and shall be considered
properly given or made if hand delivered, mailed from within the United States
by certified mail, or sent by email:

 

a.if to the Holder:

 

Vicis Capital, LLC

445 Park Avenue, Suite 1043

New York, New York 10022

Attn: Shad Stastney

 

b. if to the Company:

 

NET TALK.COM, INC.

1100 NW 163 Drive

Miami, Florida 33169

Attn:

 

or to such other address as either party shall have furnished to the other. All
notices, except of change of address, shall be deemed given when mailed, and
notices of change of address shall be deemed given when received.

 

13.         Entire Agreement; Severability; Time. This Note constitutes the
entire understanding of the parties with respect to the subject matter hereof,
and no amendment, modification, or alteration of the terms hereof shall be
binding unless the same be in writing dated subsequent to the date hereof and
duly approved and executed by the Company and the Holder. In the event any
provision of this Note is prohibited or invalid under applicable law, that
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of this Note. Time is of the essence of this
Note.

 

9

 

 

14.         Governing Law; Venue. The validity, construction, enforcement and
interpretation of this Note shall be governed by the substantive laws of the
State of New York, without application of its conflicts of law principles, and
the United States of America. Each party agrees that it will bring any action or
proceeding in respect of any claim arising out of or related to this Note
exclusively in the United States District Court sitting in the Southern District
of New York and the courts of the State of New York located in New York County
(the “New York Courts”), and, solely in connection with claims arising under
this Note, (i) irrevocably submits to the exclusive jurisdiction of the New York
Courts; (ii) waives any objection to laying venue in any such action or
proceeding in the New York Courts; (iii) waives any objection that the New York
Courts are an inconvenient forum or do not have jurisdiction over any party; and
(iv) agrees that service of process upon such party in any such action or
proceeding will be effective if notice is given in accordance with Section 12.

 

15.         Successors and Assigns. This Note shall bind the Company and its
successors, and permitted assigns, and the benefits of this Note shall inure to
the benefit of the Holder and his or her successors and assigns, including any
Holder of this Note. Notwithstanding the foregoing, the Company shall not assign
the Company’s rights or obligations under this Note without the Holder’s prior
written consent. All references in this Note to the Company or the Holder
include their respective successors and assigns. Holder may transfer and assign
this Note upon written notice to the Company except to competitors as defined in
paragraph 16 below.

 

16.         Secured Obligation. The obligations of the Company under this Note
are secured by all assets of the Company pursuant to that certain Fourth Amended
and Restated Security Agreement, dated as of December 31, 2013, by and between
the Company and the Secured Party (as defined therein), as may be amended or
amended and restated from time to time.

IN WITNESS WHEREOF, the undersigned have caused this 6% Promissory Note to be
duly executed and delivered as of the day and year first above written.

 

  Company:       NET TALK.COM, INC., a Florida corporation,         By:
/s/Anastasios Kyriakides   Name: ANASTASIOS KYRIAKIDES   Its: PRESIDENT & CEO

  

10

 

 

Schedule A

 

Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Affiliate” means (i) any other Person controlling, controlled by or under
common control with such Person; and (ii) as used in this definition of the term
“Affiliate”, “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of a Person, whether
through the ownership of voting securities, by voting trust, contract or similar
arrangement, as trustee or executor or otherwise.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Company” is defined in the first paragraph of this Note.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Event of Default” is defined in Section 8.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any State or other political subdivision thereof, or any other jurisdiction in
which the Company or any subsidiary conducts all or any part of its business, or
which asserts jurisdiction over any properties of the Company or any subsidiary,
or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“Holder of Permitted Senior Indebtedness” means any Person that holds the
Permitted Senior Indebtedness or the trustee for, or other authorized
representative of, such Person.

 

“Indebtedness” means, with respect to any Person, (i) any indebtedness,
contingent or otherwise, in respect of borrowed money, including indebtedness in
respect of borrowed money evidenced by bonds, notes, debentures or similar
instruments, (ii) letters of credit or (iii) indebtedness representing the
balance deferred and unpaid of the purchase price of any property (including
pursuant to financing leases), regardless of whether any of the foregoing
indebtedness would appear as a liability upon a balance sheet of such Person
prepared on a consolidated basis in accordance with GAAP and regardless of
whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof.

 

“Interest Rate” is defined in Section 3.

 

Schedule A - 1

 

 

“Material Adverse Effect” means any change in or effect on the business of the
Company and its subsidiaries or the Company’s and its subsidiaries’ assets or
properties that, individually or in the aggregate (taking into account all other
such changes or effects), is, or is reasonably likely to be, materially adverse
to the business, assets, liabilities, financial condition or results of
operations of the Company taken as a whole.

 

“Maturity Date” is defined in Section 2.

 

“Maximum Amount of Permitted Senior Indebtedness” is defined in Section 7.

 

“New York Courts” is defined in Section 14.

 

“Person” means an individual, partnership (limited or general), corporation,
joint venture, limited liability company, association, trust, business trust,
unincorporated organization or business entity.

 

“Permitted Senior Indebtedness” is defined in Section 7.

 

“Significant Subsidiary” means, in respect of any Person, a subsidiary of such
Person that would constitute a “significant subsidiary” as such term is defined
under Rule 1-02 of Regulation S-X under the Securities Act and the Exchange
Act. 



 

Schedule A - 2

 

